Citation Nr: 1829215	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  14-37 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbar spinal stenosis with degenerative arthritis (hereinafter "lumbar spine disability").



REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

On his September 2014 substantive appeal, the Veteran requested a Board videoconference hearing.  However, in a September 2017 written statement, the Veteran withdrew his hearing request. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

In January 2013 and May 2014, the Veteran underwent VA thoracolumbar spine examinations.  Additionally, the Veteran submitted a March 2014 thoracolumbar spine disability benefits questionnaire completed by a private examiner.  The Veteran reported flare-ups during each of these examinations; however, no functional limitation in terms of range-of-motion was provided by the examiners.  These examinations are not compliant with Sharp v. Shulkin, 29 Vet. App. 26 (2017), and Correia v. McDonald, 28 Vet. App. 158 (2016); and on remand the RO should provide the Veteran with a new VA examination that is compliant with this jurisprudence. 

In Sharp v. Shulkin, the Court noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  The Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination" should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id. at 10.

In Correia v. McDonald, the Court held that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a new VA examination to determine the nature and severity of his service-connected lumbar spine disability.  The claims file, including a copy of this Remand, must be made available to the examiner and the examiner should indicate in his/her report whether or not such was reviewed.  All necessary tests and studies should be accomplished.  The examination report must include a complete rationale for all opinions expressed. 

(a) The VA examiner should conduct range of motion testing of the Veteran's lumbar spine, expressed in degrees in active motion, passive motion, weight-bearing, and nonweight-bearing.

(b) The VA examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the lumbar spine.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  To the extent possible, the VA examiner should express any additional functional loss in terms of additional degrees of limited motion.

(c) The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his lumbar spine symptoms and/or after repeated use over time. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.

2.  The AOJ should review the examination report to ensure that it complies with the above remand directive.  If the examination report is deficient in any manner, undertake corrective action.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




